NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 6, 2015*
                                Decided November 6, 2015

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge


No. 14-3219

RICHARD ROSA,                                   Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 13 C 8254
JOHN DOE, et al.,
     Defendants-Appellees.                      Manish S. Shah,
                                                Judge.

                                        ORDER

       Richard Rosa, an Illinois prisoner, appeals the dismissal of this suit under 42
U.S.C. § 1983 asserting that unnamed medical staff at Stateville Correctional Center were
deliberately indifferent in their treatment of his broken shoulder. The district court
dismissed his claims as time-barred because he waited more than two years to name a
specific Stateville doctor as a defendant. We affirm.


      *
        After examining the brief and the record, we have concluded that oral argument
is unnecessary. Thus the appeal is submitted on the brief and the record. See FED. R.
APP. P. 34(a)(2)(C).
No. 14-3219                                                                           Page 2

        Rosa brought this suit in November 2013, alleging that (1) unnamed Chicago
police officers used excessive force when they broke his shoulder during an arrest two
years earlier, in November 2011, and (2) that an unnamed doctor and correctional officer
at Stateville denied him needed medical care for his injury after being taken there in
December 2011.

       In December 2013 Judge Chang screened the complaint, see 28 U.S.C. § 1915A, and
dismissed the excessive-force claim as untimely, but allowed Rosa to proceed on his
deliberate-indifference claim, which was not time-barred because the alleged
mistreatment continued until April 2012 when he was transferred to another prison.
Judge Chang decided to recruit counsel to help Rosa identify the doctor who denied him
medical attention and the correctional officer who denied him access to health care. But
on the eve of the expiration of the statute-of-limitations period, Rosa’s counsel informed
the court that he anticipated moving to withdraw because, after analyzing Rosa’s
medical records, he saw no merit to the claim. Months later, Judge Shah, to whom the
case had been reassigned, granted counsel’s motion to withdraw and in turn allowed
Rosa an opportunity to amend his complaint and raise claims related only to his medical
care at Stateville that were still timely.

       In September 2014 Rosa filed an amended complaint, the allegations of which we
accept as true. As set forth in the complaint, Rosa arrived at Stateville in December 2011
with a dislocated shoulder, and despite two doctors’ recommendations that he be
evaluated for surgery immediately, Stateville medical director Dr. Mahoney delayed the
surgery for three months until April 2012. A few days after the surgery, Rosa was
transferred to another prison for post-operative care. Dr. Mahoney, in Rosa’s view,
showed deliberate indifference to his medical needs by delaying the surgery.

       Judge Shah dismissed the claim against Dr. Mahoney as untimely. That claim
accrued, the court said, when Rosa left Dr. Mahoney’s care upon being transferred in
April 2012, and the two-year statute of limitations had lapsed by the time Rosa amended
his complaint in September 2014. The court rejected Rosa’s attempt to make his claim
timely by joining an unrelated claim against the doctor at his current prison. And to the
extent that Rosa blamed counsel for withholding his medical records until after the
expiration of the statute of limitations, the court determined that those same medical
records all along had been available to him, too. See ILL. ADMIN. CODE tit. 20, § 107.330(b).

       On appeal Rosa argues that the district court should have tolled the statute of
limitations based on counsel’s last-minute motion to withdraw and his “fraud[ulent]
No. 14-3219                                                                          Page 3

concealment” of what Rosa believes to be the only copy of his medical records. Rosa
argues that his lawyer’s obstructiveness prevented him from identifying Dr. Mahoney
before the statute of limitations expired.

        We agree with the district court that counsel’s actions do not warrant tolling.
Equitable tolling “permits a plaintiff to avoid the bar of the statute of limitations if
despite all due diligence he is unable to obtain vital information bearing on the existence
of his claim.” Clark v. United States, 703 F.3d 1098, 1101 (7th Cir. 2013) (quoting Cada v.
Baxter Healthcare Corp., 920 F.2d 446, 451 (7th Cir. 1990) (emphasis omitted)). Rosa has not
explained why he believes that the only existing copy of his medical records was
exclusively within his lawyer’s control. As the district court noted, prisoners, by
regulation, have access to inspect or copy their medical records upon a written request,
see ILL. ADMIN. CODE tit. 20, § 107.330(b), and Rosa does not dispute the availability of
this process to him. Rosa’s bald charge of fraud against his lawyer has no apparent merit.

                                                                               AFFIRMED.